 

Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Pad “Notte BROS OE TEXAS

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

 

IN THE UNITED STATES DISTRICT Fads

FOR THE NORTHERN DISTRICT OF TEXAS
(' Fort Worth Division CLERK, U.S. DISTRICT COURT
h 14 | rs A ] \ L\| _ B 2 2
A ‘ 1 Ma U \ (T] y Deputy
Plaintiff's Name and ID Number AMENDED COMPLAINT |

EMC Carswell

Place of Confinement

 

 

 

CASE NO._4:20-CV-908-P
(Clerk will assign the number)

 

r TMC LO.¥
Defendant’s Name and Address r \. oy) Wk “| (A274

LY BUTLER Po -dox 2913 Liz
Perera as Fy. NAO TK Vk Ile \2+
CO Brow sat Corser

Defendant’s Name and Address

( DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

 
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page 2of21 PagelD 339

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis. )

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it

to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __YES XNO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

SG br om ie

Approximate date of disposition:

 
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page3of21 PagelD 340

Il. PLACE OF PRESENT CONFINEMENT: & i = Cay QA) e\\

Il. EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? __YES Xno

qiegh a copy e of-your en step of the grievance procedure with the response supplied by the institution.

“USED QMS SCAWE, FEMUALES OY Cowell DoF -
IV. PARTIES TO THIS SUIT:

A. Name and address of plaintiff: /\ \ Ve. : } = 4
EMC -Covawel\ PD. COX 9711254
“EA. wort TA WoT

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: (WVOVQE V\ \, Cary
EMC Coyvswell P.O. Aor 39131 “Ee wor TA VAL.

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

CSRS SER EA Re doe NSE Mtn
n > nN COMM VAMC CAD: VWrvt
Defendant #2: OL, COV WOON G Fe War )

swe. Covs.cely 20. OOK Fan Fy MOAT & AONE

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

(* YSN Wide . Aro, oor Loc aang &\ooy & Ching \t in

Woes TQUTLER

Fra C Cova ce V0. Box. 237 FL Woon TRAN

peel describe the act(s) or omission(s) of this defendant nulagh you claimed harmed you.

   

Defendant #4:“ OC AN OW w MWC hee
v NO) “We\t
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

( wo Cec | Ge Vg

ConrvooniN an cA re
Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
| o ~~
La ©

Case 4:20-cv-00908- P pads Filed 4 10/02/20 Page 4 of 21 PagelD 341
Cause of Action |
Veo lation p& igi’ Aw wena merit

The prison ax Mor ities did Nol fake he” |

inmates needs aAucin Iq a World Wic Wide Pandemic
into consideration and cid AVOT provide. comprhiale |
facilites. eat pet or meet “awilized ctandards _

oF decency", es
Ae Gal berute Endieeerence, a | a

8. Ext remeé. ont unyust Eye _Seesae ty.
~ MEAS. APES wT, lochs. shereef -hat
tea +3 * “Negative” CON IB-1A An mates to.
— being Gs. oe mite becoming” “posnwe” forth
Cevid-l9 eostihg tives and. Sac ther Su aay fo

on 3; Soc Dee. mh \eeatmettS
AQ Psy Siccl _ ee eee

4. ‘Unaeeeetare a and. Wanton bfliction co
__ Prison SEEIaadls must cespond toallee
Pour 6ediouS Medical needs... poe AG | Can oe
“Ook be taken a8| non-serious and thats hee _

\rwes O04. 1S. tap Bich lnere. ack pC Carsiaal

Sen See ins &Bddding oo
Wemen. Bedavag wed to WEAK | the same

dirty! clothes & b edding For IF doys plus,
while. sick with CoOVlORiy.

& Failure Yo allow ne inmates to 0c coper|
ONS POSE OF wWRSTES sioloke the 8
Rumentment ¢ BAA tiah SOnsea Ee. An a

aNortn were reatened at. n.point”
over 7 thsi needs and. had ‘Nadtes, _

 

 

Wleedi on Themselves and ucihatiag.

ev +\)y et CA. WEES “told Nay —
T. BUTLER ~ Tts bad enough

 
oo BIAS. _
was Gong.
_\oekina weapon tc

Case 4:20-cv-00903-P Docume

had y

1. Ne access -

alll ace. Bceeatning.
brandish ing

inte. ce

_ These. Studer

as no

$e lon cl

| ermitted

 

every)

dé

ireacnv
LMS LOA)

  

- today” Dewoses chy I Lisi i
and kaun ing US. SiS Yall
Tieaa\\afoon pi

OWA MAI SSCs
ES g
ere. abouhb

 

- Keeguenty
_ OCCASSIONS Foc
aalom Seay]

to _Covip-l¢..

nt 10 Filed 10/02/20 Page5of 21 PagelD 342

while i Tl
LS wick lne ANTHONY . .

ar ound al shotgun
“Uoho'!s « aetna.

> Wh 4 VAS OC Conmushar 2
oxy. the insthitutton!.as well

@
jad TROY

gs SNe...

aa "also Yyine

‘UL ace about te seeks

i
{

oe te nn

SWICE._ 0 € Loe BE a ecccamans

Shoe, We. aAysa Anak Sins.

washing | |Ouc Bands _
eX on SEVERE.

 

severa) exert +m 2d ox on 4

in the Restrooms.

 

T “Meals

J Sr BS days and awen sack _

 

 

 

 

 

 

mealsl, referred to ly LT, ANTHOAN as _

“ BAG NAST es”, On Seveoya\ Occnassions
xhece Loas MerDED \enchmeat and cow
vegeralies yak Were PROWA

. Shines 3 ay ey"! “acon is ko hs ko The Tho officers
“ Oere

sich.

were kotd

Sorty

 

“us aeart 4

Lonodk

we have ro que. rule ae

 

 

 

 

“_A San clacu edvVivon Mei. 65_lex basic _ -
naman oeed What a. Penal Tngtrtuh on
must prev dae". ace sees eremgreceorscen

 

: rou. ‘au
e\oe So

fet

wroper PPE oer CDC _ _
@ aWen {lo ( ay, loves at

 

 

 

 

 

 

 

 

_ a\h, Grete Moons il the Officers
“Union heave! alse dong a \aosuitt foc.
being made to wock Wn. Hazarcet US
_Condyineas... and Nor Provided propon PPE.

_ Se \C-) ear €... AB. SOLA “nag Naa cy ‘abt - alloced

io. Ovec- Caorgding a and “DO Secia| Diskin. s
Tea aT EADOXY : bo. ON & pore x, mak! u\...

“ae\\ net nas. a sets of

 

bunk”
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page 6 of 21 Hagelb 343
be ct. S| a hes I wrth attache. a Mec. ancl
U lockers. ThereSerm , we. could nots secia\
. distance. Ae Wie CO. Cn CEA +5. lve. Ww. ceils...
with. posi hve. GOVID-1A Inmares . Tinmake
that were very. |t cl] and with a. +otad
mclieter WC _ Sor etre Wqmecles neal Yh..
TC nmodkss johal had tested. Awe
aims ioc to. feotieg Os IAN
. Awing! ta the Same. ces: e Siu Sick —_.
—_inmedtes which could not be moved ddaceto —__
a VO CHOWGIAG
— We nave |sutleced a “mutually enferaang
_etfeck thet caduces ho deorweation o€ ~
A sinal\e. , identifiable yuman Weed
In ordca to! become uncensh Futional ing |
COMA Nest ‘00 eo

 

 

 
Case 4:20-cv-00908

ai*

 

 

 

 

 

 

3-P Document 10 Filed 10/02/20 Page 7 of 21 PagelD 344
ig

@

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 _DeceumentlisTy
“GY AW AB Dedlacekions on evenss, ;
treatments, dirue\yy andin humang
Factors which. prow dokes , vimes..
and names as ev idence of ho ce :
oo. “Ge slash Bel)
oe _._ [CAHeache: ee
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page 8of21 PagelD 345

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

FAITH M. BLAKE,

(No. 73053-279),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),

DELISA WILLIAMS,
(No. 99950-051),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66795-380),

MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57104-083),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-480),
JULIANA LOURDE,
(No. 28023-078),

WINDY PANZO,

(No. 15967-059),
SAMANTHA FORSYTHE,
(No. 31158-064),
ANDREA BROOKS,
(No. 28601-380),
CARRIE ALLRED,

(No. 31517-045),
ANGELA REYNOLDS,
(No. 50702-177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NIKKI GRAHAM,

(No. 17369-046),

CGP GP UR CG COD UG COD CG UG UGA OD 0G) UO 0G) LOD 0D LOD UD UO? Lan 602 CE UG GOD GO? UO LOD 00D UG UD UO) WO 00) WD WO UD Um 00? 092 WOR
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page9of21 PagelD 346

ANIKA FOLSOM,
(No. 32338-064),
ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),

LAURA SHAUGER,
(No. 68517-066),

WENDY ESPINOZA,
(No. 12293-010),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-480),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-010),

00? 02 6GD OD COD OD OOD OD COD LGD GOD COD 00D CO? Lan UO? CO? UO? COD 00? 602 COD LGR 60? COD COD UO) UG 60D UG? COD UO? GOD WOR UG? LOD UG? UO) UO? 66 0D Un UD oon

1
to
1
Case 4:20-cv-00908-P Document 10

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),
KENDRA WARD,
(No. 53803-177),
DAVI BAILEY,

(No. 22215-040),
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,
(No. 28516-009),
TESA KEITH,

(No. 58769-177),
ERIKE MIJAREZ,
(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),

AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,
(No. 26623-078),
YVETTE AVILA,
(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),

Filed 10/02/20 Page 10of21 PagelD 347

CA WGP UD COP UR UGA WON UD UR UR CG) COD COD COD COR 66D UG) 6GD LOD WO? U0 0G) COD WOR WOR CO UO) GOD LOD COD 6 UG) 60D UO) UO) WD UD WO WON 6) 0D WO?
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page1lof21 PagelD 348

CRYSTAL THOMAS,
(No. 27832-078),

KRISTINA KOEHN,

(No. 15271-062),

ROSE MYERS,

(No. 08419-063),

LAURA HERNANDEZ,

(No. 38575-379),

ASHLEY VANDENBURG,
(No. 77327-061),

VERONICA VALENZUELA,
(No. 50918-051),
CHRISTINA JUAREZ,

(No. 48416-177),

MIRANDA FOURNIER,

(No. 20566-078),

TARA CHILDRESS,

(No. 27847-045),

Plaintiffs,

VS. Civil Action No. 4:20-cv-00807-P

WARDEN CARR,
FMC-Carswell, Et Al.,

COR 0G CGA OG CGR CO CGD 6GR UGR UO) UG) 0G? WG? UG? UG UG UG UG UD GOD GOD GOD 00D UO? UG) Won Won ton

Defendants.
ORDER

The civil handwritten complaint in this case was filed in the name of 72 plaintiffs, all

of whom are inmates at the Bureau of Prisons (BOP) FMC-Carswell facility in Fort Worth,

Texas. Complaint 46-47, ECF No. 1. They challenge the constitutionality of the conditions

of their confinement and raise numerous claims challenging all aspects of their housing,

including exposure to the COVID-19 pandemic, claims regarding sanitation, deprivation of

food, medical care, improper use of force, environmental hazards, limit on exercise, cruel and
|
t10 Filed 10/02/20 Page 12 of 21 PagelD 349 &

 

 

 

 

 

 

 

Case 4:20-cv-00908-P Documen
| : “Detument. List "

(@ Srac- Telegram. report by ! Kai ey lahinsar)-
(See AYached exact)

 

 
Case 4:20-cv-00908

. Wome
Star lelegraw) EC
BY KALEY JOHNSON
AUGUST 31, 2020 05:00

Inmates incarcerated at the o.
to a “house of horror” over th

As of Tuesday, 73 women ha
warden and several officials

In more than 200 pages of ha
malicious treatment as COV]

“Whie the public only I
forgotten lives of mothe

CDC guideline,” the law

In response to allegations of
policies for handling COVID
CDC guidelines “with regard

The statement also said the m

PRISON LOCKDOWN

FMC Carswell, located in no
currently houses about 1,300
Most women are serving sent

In April, a woman incarcerate

Circle Bear died on April 28.

the last.

The description of what wom
and the more than 200 pages
19.

On June 39, the first cases of
testimony. Inmates say a men,

Most of the units in Carswell,
in a 7-foat-by-10-foot space, 4

While the facility had already
down the commissary and all
The TVs were turned off: offi

For the next four weeks, many
inmates said, they also went three weeks witho

The prison stopped serving ha
“bay nasties” -— ¥

called them

|
+-P Documen

n say they
t- we th TEHeGAS
AM , UPDATED AUGUST 31, 2020 03:29 PM

nly federally-run 1
1e past few month

hears one side d

!

ndwritten testimo
D-19 ran through

rs, daughters, 2g
suit says.

mistreatment at Fh

to quarantine and

community sprea

of the women w

 

medical prison for women in the country say they h
s.

ny, women describe meals of rotten food, negligen

+19. In part of the}.

ajority of inmates:

face COVID at Fort Worth pr ison

the prison.

. ar

Vit Cars

 

f the major business (BOP and F

who tested positive for COVID-19 are asymptom4

 

t10 Filed 10/02/20 Page 13 of 21 ee 30

TE (donee

u COCK ere TeMnec

Fond €xteaordien

8 Compel\i ell

LECLOAS
a erm

ave been subjected

ve signed onto a potential class-action suit against Federal Medical Center Carswell, its

and officers.

medical care and

weil), the
randmas. granddaughters, sisters all live against every

MC Carswell, the Bureau of Prisons sent a statement on its general
statement, the BOP said its care and treatment of inmates follows
isolation procedures, along with providing appropriate treatment.”

tic.

tthwest Fort Worth, has been a medical women’s prison since 1994.

inmates, has a che
ences for drug or }

:ckered history of accusations of sexual assault and
white-collar crimes and have medical issues.

dat Carswell gave birth via cesarean section while on a ventilator at!

She was the first woman in BOP custody to die from coronavirus —

en at FMC Carswe
pf written testumor

uber of staff on th¢

such as 2 North, a
ure setion the perih

been on lockdowt
activities. For thre
cers told the wome

t meals, For 19 days,
Vhich served as Ju

The facility, which
medical neglect.

a hospital. Andrea
she would not be

bl] have gone through for the past two months is based on interviews

hy from women in Unit 2 North, the first unit to be!hit with COVID-

{ began at Carswell, according to the lawsuit and adjoining
irus into the prison.

: hospital floor was the first person to bring the vir
hre set up inside a four-story high rise. Cells, which hold four women

meter of a square with a TV room in the center.

h -— not allowing visitors or daily outdoor time — (Carswell shut
¢ days, women said, they did not have contact with their families.
prison.

en news stations were airing “fake news” about the

-y was shut down,
aAmMpons.

puld not be able to go outside. Since the commissai
tt being able to buy items such as soap, aspirin or té

ys, the women said. they received one sack of food a day — inmates

uch and dinner.

 

 
Case 4:20-cv-00908-P Documen

The vegetables they would give us
muffins had mold on them. The fre
the lunch meat unrefrigerated for

The bag usually consisted of “eight pieces of bre
a tomato and a bag of chips,” one woman who a
“The vegetables were always brown and solt. M

om the unit who v
nasks that are was
cells, inmates sai

The prison removed women fr
work. Women received cloth r
open doorway of the women’s

THREATENED BY OFFICERS

 

The night COVID-19 fully hit
two oificers.

10 Filed 10/02/20 Page 14 of 21 PagelD 351

|
|

> were brown and dirty. The meat smelt old. The
1it was rotten. They expected us to hold onto
nours and eat it for dinner. Juliana Elaine Lourde

ad, two slices of lunch meat, an apple or orange, naif an onion, half

bked to be identified by her initials M.S., wrote in her testimony.
V bunkie’s bag once contained a fly in the bag.

”

vorked in sanitation or food service so they would still be able to
hed once a week, and staff put up plastic shower curtains in the
q.

| 1
the prison, women in 2 North said they were subjected to malicious treatment from

On June 30, women were kept
paperwork that allows them to
restroom. A staff member hit tl

Two officers, identified in the
Butler carried pepper spray. Al

woman, Ruqayya Abdul-hakim, wrote. Another

“they were breathing, and that

Adbul-hakim wrote that the me

in their cells for t
go to the bathroor
ne panic button an

suit as Lt. Anthon
thony, waved the

Wwas enough.”

n terrified her, tri

They threatened to take our mattre

bree hours, and many had to use the bathroom. Some have medical
m without permission, and a group started to line up to use the
d said there was a riot.

 

y and Lt. Butler, rushed to the unit. Anthony had a riot gun and

eun in the air and said inmates “need to stop testing him,” one

woman asked Butler what they had done wrong, and he said that
!

rgering her PTSD from a past abusive relationship

isses and the food from our lockers, Lt

Anthony called us co\
did we do wrong?’ he
Abdul-hakim

“| refused to move even though
stained. | was so humiliated,” 5

The lawsuit specifically names

When asked about this incident
pending hugation.

‘NIGHTMARISH CONDITIO

As tensions rose at the prison,

The prison started mass testing
510 women in the prison tested

According to the lawsuit, wome
M2. They had to leave most of
were quickly stolen.

Faith Blake, the primary plainti
horribly.”

he wrote.

vs. Lt. Butler
said, ‘Y'all at

there: was blood

Butler and Antho

4

and others specit

NS’ IN QUARAN
POVID-19 cases d

in early July. On!
positive for the v

|
n who tested posi

ff of the lawsuit, s

 

, in response to one of the girls aski

ng, ‘What

rickling down my legs. My clothes and linen were

hy as defendants.

their items behind

re breathing; that's wrong enough!’ Rugayya

both blood

1
i
i

ically named in the lawsuit, the BOP said it does not comment on

TINE

 

id, too.
july 6,51 women and two staff members were positive. By July 21,
rus.
:
tive were pulled from their cells and sent to a quarantine unit called
| which were transferred to an unlocked room where possessions

|
aid those women who were quarantined were “treated absolutely
|

i
|
|

 
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page 15 of 21 PagelD 352

A woman described her time ip M2 ina letter to/the Star-Telegram. The Star-Telegram is not usingjher name

because she said she feared retaliation for talking to the media.

The woman said she started showing symptoms lof COVID-19 on July 10. She had a cough, shortn iss of breath,
could not taste or smell, and she had nasal discharge. She asked her unit manager to see a doctor, but had to wait 16
hours to be seen by medical staff or be tested.

|

to not only clean but to keep staff and inmates

As a Sanitation worker, | did my jou
1 my efforts have not been appreciated and I have

safe by working day and night. I fee
been punished for being sick. Tanya Torrence |

with six other women in M2. For six days, the woman stayed in the
ne same clsthes for 19 days, she said. She said two officers at M2
and someone checked their temperature and pulse oximety twice a

When she tested positive, she was put in a room
same clothes. Some women in|M2 had been in t
were “wonderful” and “kept the women calm,”
day. : \
| ;
But other women reported “nightmarish conditigns” in their rooms. One woman, Windy Panzo, said she was placed
in aroom with 10 women and our food is thrown in and kicked in by their feet like we're dogs.” |
i |
= . | 2
Several women described difficulty getting medical care. A group of inmates had to beat on a door for 15 minutes
when a woman’s tongue swelled inside her mou h, Panzo wrote.
|

M.S. wrote that a woman with COVID- 19 had ajhigh fever and “staff refused to help her, so she slit her wrists

a : ; ”
claiming she was going to die jn here anyway.

i
In a letter to the Star-Telegram, Joyce Godwin, 4 woman incarcerated at FMC Carswell,, expressed ; succinctly the
|

fear that has taken over the prison: “They call this place a hospital, but it is a house of horror.”
Those who tested negative remained in the unit, according to the women in 2 North, which was secare a “positive
ed negative “were|left in there to become positive,” Tara Childress ee the Star-

unit” in July. Women who teste
Telegram. She, like many wonten, tested negative multiple times before eventually catching the vi ns from other

inmates.

DEATHS AT CARSWELL

aS transferred intola cell with a woman who had already tested positive for COVID-

Veronica Carrera-Perez, 40, w
hat her head hurt, she couldn’t taste anything and she was throwing

19. Within three days, Perez started to complain
up, a woman who was recently released from Cafswell told the Star-Telegram. The woman, who was released after

she completed her prison sentence, asked that her name not be used out of fear of retaliation from the BOP.

On Aug. 3, Perez died from CC VID-19, four months after she applied for and was denied home confinement. In her

motion for release, she said het medical conditio hs consisted of shortness of breath and possibly braast cancer.

Not including Circle Bear and Perez, ‘four other women have died from COVID-19-related causes at Carswell.

Sandra Kincaid, 69, was the second womanlto die on July 14.
On July 20, 51-year-old Teresa Ely died while on a ventilator.

Wendy Campbell, 56, died gn Aug. 15
Marie Neba died on Aug. 25

 

The BOP said in a statement that symptomatic inmates whose condition “rises to the level of acute medical care will
be transferred to a hospital setting; either at a local hospital, or at an institution’s hospital care unit, if they have

one.”

 

 

 
Case 4:20-cv-00908-P Document10 Filed 10/02/20 Page 16 of 21 PagelD 353

I’m only 28-years-old. Will I be able to go home healthy to be a mother to my kids? Or

will I die behind bars? Genesis Gonzalez

Carswell is not accredited as|a hospital, so inmptes are sent to a local hospital.
:

n to struggle with) containing the virus. Across the country, 117 people mcarcerated in

Carswell is not the only prisa
federal prisons have died from COVID-19, according to the BOP’s website. FMC Fort Worth, a men’s prison, at one

point had the most cases in the country, and FC] Seagoville took that spot in July.

Kevin Ring, executive director of the criminal justice reform group FAMM, said the BOP initially treated prisons
like cruise ships — isolated from the world and COVID-19. But prisons are not islands; officers and staff come and

go, bringing and taking home the germs of the community.

“Now we've had a domino effect where it hits @ state and it hits the prison, and once it gets into the prison, it’s
wildfire,” Ring said. “There's no slowing it down.”

RECOVERED? | |
hit “recovered” and said no one else would be tested for the virus.

On Aug. 8, the Carswell warden declared the uf
The last week of July, the commissary re-opened, women started going outside once a week and hot meals were

served again.

45, Blake said women are still showing symptoms of COVID-19, but

But women say the virus is not over. On Aug. 3.
they are not being tested anythore. Sandra Shou ders, who is an inmate in Unit 1 South, said 34 people were

transferred into her unit on Aug. 25'and they had not been tested.
I have never felt this helpless and insignificant in my life. The neglect that has

happened at this facility has not only put my life and other inmates in danger, but
also the staff and officers. Samanttp Forsythe

 

In a statement, the BOP said the number of pos tive inmates at Carswell has dropped “as staff have diligently and
safely carried out their responsibilities in accord lance with CDC guidelines.” The BOP said the prison follows CDC

guidelines on when inmates should be removed pene isolation.

Women also say they still struggle with the emdtional toll of the lockdown and how they were treated. Childress,

who has anxiety, has not been] able to see a counselor for three months.
;

“They'll have people walk through the units, bu

sitting down one-on-one.”

t that doesn’t help,” she said. “There is no psychological help or

Childress, and other women in 2 Notth’s lawsuit, hope to find justice for what they say has been cruel and unusual

punishment. She and Blake stressed that they naed to find a lawyer who can help them file the suit/as a class action.

On Aug. 24, Judge Mark Pittman ordered that tHe Carswell lawsuit could not be filed as a class action suit, and each
woman would need to pay a $400 filing fee and/file her own lawsuit separately.

Blake and Childress said that some of them haved faced retaliation for signing onto the suit.

“Anytime we try to speak up ar get up, we’re yanked out, we're isolated,” Blake said. “We get putjin the SHU. They
take our mattresses away from us, SO we’re sleeping on metal frames. A lot of the women are scared.”

n the suit are being transferred to other prisons. The BOP said it has Jimited facility-to-

She said some of the women 1
“We cannot prove that it’s retaliation, but it’s odd,” Blake said.

facility transfers, and other innpate movement.

 

 

 
aa
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page 17 of 21 PagelD 354 (e>
ui it

(Dedument list J.

aS Vidleo of Alctions by. LT. ANTHONY.
and LTIROTLER in Housing Oak a. Noch _
wl Counse\ and WwW) vesyec ctocs. needed _
Lo _to. ow Fain. a
a > Keo’ eae. dOMOd ask ia | eriginal
_COWK piauats. ’ ee
ey Nideo_ CGotade ek Achions wy UTAN ay
end LT. BW Tees in Bessutg vont a eeuT tr —_
xo Feetage to shan2.of use of Scce and
__ prachide of Duh CRecence. ancl j rue dy, _
_ = Counsge\ pedded to ebtam ev idee.
_._ before hs miss AQ 2 oo
2 She 4 ce pedved abuse as a advher nN
CF. cendoned | Pehavior by FMC Cacs weNW
Sra GFl meubecs. Z oe
= Pec Pure 3H (ea) & £Ds1 Rs Civ, P Oo
oo. EAL ALN SE ba oe. _\oe. Ye. vestedk AK pe
©) Exhib ae ¥ pana Conclom “eub eathhed ae
_ +o Coucks Wn. OF GQMaAl COMA. ANT.

 

 

 

 

 

 

 

 

“Wy. Exnibct| Be dss that were 0 (ove
_* oO oe wmares.. See Mask exit
AM erianal’ comp lant oCGered uy)
_ Foi Blake v «Warden Core™ 4590 -CU-OO80T “FP

 

 

 

 

 

fe rl i tec

; Wess no 00T pee meet CDC _gy idelines.
and stake | memes have also sued GUC.

 

 

 

co CES VOOM Soc MOL produ, proper PRE gear
EE they Aid not prou'ide- to Ahene 689
aa then \nod low Boe, ae tod Ference
adder. eH e, he ensasastos ji ee

 

 

 

 

 

 
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page18of21 PagelD 355

V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

AY

  
  

 

GW ne wns ralinp 1 ocered bo SCE Voikin cick Geb woa Moone (ONG.
OS® Valur RESSING, IUONLNR OA WL FeLUSeck LO SPecdl SO mos»

VI EELIEF:
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.
ne debendonies netd to Atv oasadge Mans erie od. ned Yo

W WOW?

 

Caowsech.
VII. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

Feclovad Pease GRA WA

VI. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES x NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questiong. )

1, Court that imposed sanctions (if federal, give the district and division):

. Case number:

 

 

2
3. Approximate date sanctions were imposed:
4

Have the sanctions been lifted or otherwise satisfied? YES NO
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page19o0f21 PagelD 356

C. Has any court ever warned or notified you that sanctions could be imposed? YES x NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.) |

1. Court that issued warning (if federal, give the district and division): K

 

NM

Case number:

 

ao

Approximate date warning was issued:

 

DATE

Executed on: 17 9S 2O20 Poott 4 Stille -1T I

  

(Signature of

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

3. T understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. Tunderstand I am prohibited from bringing an in forma pauperis lawsuit if 1 have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. lIunderstand even if I am allowed to proceed without prepayment of costs, |am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this J z day of v jie mbber 20 DO.
(Day) (month) (year)

keatt 489 |b-\11.
| Ly ey SUEE

(Signature of PJéintiff)

       

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-00908-P Document 10 Filed 10/02/20 Page 20o0f21 PagelD 357

ee FE 484M 17]
EMC CewreOeM

ic a oi st i
G Bo ZNS Ssaacaege ye
# a) ee 7 moor 2 enile27-=

DEFUIN LER

i TS

ys
Pees

 

 
P Document 10 Filed 10/02/20 Page 21of21 PagelD 358

20-cv-00908-

Case 4

 

 
